Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 8, 2020

                                       No. 04-20-00092-CV

                                     Mitchell PATTERSON,
                                            Appellant

                                                 v.

                                     Gloria A. PATTERSON,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-10579
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

        On February 11, 2010, a copy of appellant’s notice of appeal was filed in this court. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a). The clerk of the court notified the appellant in
writing that the certificate of service attached to the notice of appeal filed in this appeal does not
certify that any court reporter was served. The clerk instructed the appellant to file an amended
notice of appeal certifying proper service on the responsible court reporter(s). An amended
notice of appeal has not been filed.

        Additionally, the clerk’s record was due on April 6, 2020. In accordance with rule 35.3
of the Texas Rules of Appellate Procedure, the trial court clerk is responsible for filing the
clerk’s record so long as appellant has paid the clerk’s fee for the preparation of the clerk’s
record, made arrangements with the clerk to pay the fee, or is entitled to appeal without paying
the fee. TEX. R. APP. P. 35.3(a). On April 7, 2020, the district clerk filed a notification of late
record, stating that the clerk’s record was not filed because appellant had failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and that appellant was not entitled to
appeal without paying the fee.

        It is therefore ORDERED that appellant file an amended notice of appeal in compliance
with section 51.017(a) by April 20, 2020. It is further ORDERED that appellant provide
written proof to this court that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee
by April 20, 2020. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court